By the Court.

This action is brought here by cross appeals from different portions of .the same judgment. The.printed case contains over four hundred pages of oral testimony in tbe form of questions and answers, evidently as the same was taken down by the phonographic reporter on the trial. We find no bill of exceptions containing the oral testimony in the record, but have no, doubt the printed case is a literal copy of it. The testimony has been . examined..sufficiently, to satisfy us that were the same properly reduced to a.narrative form, and all immaterial matters omitted, it would not occupy over one hundred pages of the printed case — probably much less than .that number.
After the employment of phonographic .reporters in trials at the circuit court had become common, the practice grew up of printing the bill of exceptions in full, in entire disregard of Rule 8 of this court, which requires only that a “ brief abstract ” of the return of the clerk be printed in the case. The result was, that in very many cases the time of the court was unnecessarily .consumed in.listening to, or in reading, a vast mass of testimony, the substance of which could have been stated in a few brief paragraphs. Besides, the expense of printing was made unnecessarily burdensome. The evil became, at length, so intolerable that it was found necessary to insist on the observance of the rule, and our determination to do so was distinctly declared to the profession at the June term, 1871, in the cases, of Austin v. Bacon, 28 Wis., 416; Butler v. The Mil. & St. P. R. Co., id., 487; and Karasich v. Hasbrouck, id., 569. Except in a few cases which were printed before our determination was known to the attorneys who prepared them, the rule has since been well observed, and there has been but little reason for complaint in that behalf,.until now.
But the present case is a plain, palpable violation of the rule, and both parties are responsible for it, for both are appellants. We should be unjust to ourselves, to suitors, and to the profession generally, were we to fail, in the present case, to insist *603upon a compliance witb tbe rule. We must therefore decline to look into tbe oral testimony contained in tbe printed case, until we are furnished witb a brief abstract thereof, as tbe rule requires; and we defer tbe decision of these appeals for a reasonable time to enable tbe parties, or one of them, to furnish tbe same. Tbe pleadings, findings, judgment and exhibits need not be reprinted.